Case 8:18-cv-02869-VMC-CPT Document 217 Filed 04/29/20 Page 1 of 9 PageID 4247



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,                                                Case No. 8:18-cv-02869-VMC-CPT

           Plaintiffs,

 v.

 CHRISTOPHER FRANKEL,

           Defendant.
                                                      /

               PLAINTIFFS’ SUPPLEMENT TO OPPOSITION TO
          FRANKEL’S MOTION IN LIMINE TO PROHIBIT REFERENCE TO
      OR ATTEMPTS TO OFFER EVIDENCE CONCERNING DAMAGES [DOC. 158]

           Plaintiffs, The Hurry Family Revocable Trust, Scottsdale Capital Advisors Corporation

 (“Scottsdale”), and Alpine Securities Corporation (“Alpine”) (collectively “Plaintiffs”), file this

 Supplement to their Opposition to Frankel’s Motion in Limine to Prohibit Reference to or

 Attempts to Offer Evidence Concerning Damages [Doc. 158], and state in support as follows:

           On March 9, 2020, Plaintiffs moved for discovery sanctions against Mr. Frankel and to

 temporarily stay this action and re-open discovery [Doc. 189]. Among other things, Plaintiffs’

 motion asked the Court to deny, or prohibit Mr. Frankel from supporting, his Motion in Limine

 [Doc. 148] seeking to preclude Plaintiffs from referencing or attempting to offer evidence in

 support of their damages. At a hearing held on March 11, 2020, Her Honor granted in-part

 Plaintiffs’ Motion to Re-Open Discovery [Doc. 193], re-opening discovery for the limited

 purpose of requiring Mr. Frankel to produce certain documents and sit for an additional

 deposition on limited topics, while denying Plaintiffs’ request concerning Mr. Frankel’s Motion

 in Limine. [See Doc. 193]. During the March 11, 2020 hearing, one of the primary issues upon


 {BC00285070:1}
Case 8:18-cv-02869-VMC-CPT Document 217 Filed 04/29/20 Page 2 of 9 PageID 4248




 which Plaintiffs’ sought limited discovery was Mr. Frankel’s Vision Financial Services

 compensation as it relates to Plaintiffs’ customers:

                  THE COURT:       I'm ready to rule right now. So you should not
                                   come back, unless I'm missing something,
                                   because I'm ruling right now. Under B -- so I'm
                                   looking at page 6 of your request, Mr. Turkel.
                                   Under B, you can get No. 1, not No. 2. I'm
                                   denying No. 2. I'm denying No. 3. You can get
                                   No. 4. I'm denying No. 5, and you can get No. 6.
                                   That's the ruling.

                  MR. HOLDER:      Your Honor, included in 1 would be unredacting
                                   the Vision agreement with unredacted
                                   compensation, and that's our point. They served
                                   a document request in this case at one point that
                                   would have allowed him to redact monetary
                                   amounts. No. 1 is an effort to get his
                                   compensation numbers.

                  MR. TURKEL:      Judge, let me be clear. I don't care about his
                                   compensation. What I care about is whether he
                                   profited off of clients that would be subject to a
                                   nondisclosure, nonsolicitation agreement,
                                   trade secrets violation. That's it. It's not trying
                                   to find out what he made. It's trying to find out
                                   what our clients paid that entity and if they
                                   were clients that he brought over. It's a very
                                   simple, very common damages theory in these
                                   cases. So it's not – I think they are misspeaking
                                   when they keep saying I'm not allowed to know
                                   his comp.

                  THE COURT:       I will permit 1. If there is some kind of
                                   redaction that everybody is comfortable with,
                                   I'm comfortable with it, too. That's my ruling on
                                   that.

 [3/11/20 Hearing Transcript 70:10-71:11]

                  MR. HOLDER:      And then the one issue that I wanted to just
                                   make sure we are clear on, because the first
                                   document in the list that the Court is ordering us
                                   to produce is unredacted copies of the Vision
                                   agreements and drafts, and this is the schedule



 {BC00285070:1}                                   2
Case 8:18-cv-02869-VMC-CPT Document 217 Filed 04/29/20 Page 3 of 9 PageID 4249




                                to the Vision agreement. It has his compensation
                                number and another number related to his
                                compensation that are presently redacted, and
                                that is what we would ask to continue to redact.

                  THE COURT:    You are okay with that, right, Mr. Turkel, that
                                they continue to redact that?

                  MR. TURKEL:   Judge, so we are all clear about what I am
                                looking for –

                  THE COURT:    Because you said earlier you didn't care about
                                his compensation.

                  MR. TURKEL:   And in a general, broad concept, I care about
                                whether he was going to be paid money for
                                bringing in clients that would fall within the
                                trade secrets, breach of contract claims we
                                brought, and he was incentivized to do that and
                                was paid for it. I don't need his total comp. I
                                don't need 1099s. I need to know whether he's
                                making money off the clients that we contend
                                he stole.

                  THE COURT:    Well, why can't you depose him on that?

                  MR. TURKEL:   They will object, I think, if you say I'm not
                                allowed to ask that.

                  THE COURT:    I haven't said that. I don't know what the right
                                answer is, but I haven't said that.

                  MR. HOLDER:   That's something that they could have asked
                                about in his prior deposition and chose not to.
                                They knew he was working for Vision. They
                                knew in his last deposition. They asked him all
                                about –

                  THE COURT:    This isn't, let's start back at square one, Mr.
                                Turkel. We are not starting back at square one.
                                Where we are starting, Mr. Turkel, is you get to
                                ask him questions about that which they didn't
                                produce and so you didn't have that information
                                at your disposal when you took his deposition.

                  MR. TURKEL:   Correct.




 {BC00285070:1}                               3
Case 8:18-cv-02869-VMC-CPT Document 217 Filed 04/29/20 Page 4 of 9 PageID 4250




                  THE COURT:    So this isn't, hey, we are going back to the
                                beginning.

                  MR. TURKEL:   Judge, I understand that. But one of the things
                                they did produce is this elaborate independent
                                contractor agreement that sets forth the terms
                                upon which he is going to be working there, and
                                it's pointed and it has very expressed provisions.
                                And to the extent that it incentivizes him to steal
                                from us, we think that's fair game. They don't
                                have to agree with it, but it's not asking to give
                                me his 1099s, W-2s or whatever. I just want to
                                know if he was going to get paid -- if he brought
                                in a client and that client happened to be ours,
                                did he get a bonus for that client? How much
                                did that client generate? Because, Judge, if we
                                prove a violation, those damages would be
                                recoverable.

                  MR. HOLDER:   He was already working at Vision during the
                                last deposition. They could have asked him that
                                precise question.

                  THE COURT:    Move closer to the microphone.

                  MR. HOLDER:   Yes, Your Honor. Mr. Frankel was already
                                working at Vision during the last -- during his
                                first deposition. They could have asked him that
                                question, that question Mr. Turkel just asked,
                                during his first deposition. And so I don't
                                understand why that's in play now and –

                  THE COURT:    Well, here's the only thing I can think of. They
                                would say, we didn't have these documents, so
                                we didn't have the right information to be able
                                to ask or formulate those questions.

                  MR. TURKEL:   Moreover, Judge, he downplayed his interaction
                                with former clients of my client in the
                                deposition. I went and looked at some of his
                                answers, and so now he's going to be subject to
                                being impeached with these. If he didn't and he
                                didn't take them and he wasn't paid, then they
                                shouldn't have a problem with it.

                  THE COURT:    If it's a new document, then you can ask it in the
                                deposition. If it's not a new document, if it's not


 {BC00285070:1}                                4
Case 8:18-cv-02869-VMC-CPT Document 217 Filed 04/29/20 Page 5 of 9 PageID 4251




                                   new information, no. That's the way it works.
                                   Okay. That's the way it works, Mr. Turkel.
                                   Again, this isn't open season; let's start all over
                                   again; let's cover what we didn't cover before.
                                   This should be a very limited deposition. All
                                   right. So this information contained in B, you
                                   think you can turn it over by March -- I'm happy
                                   to say March 30th or 31st. I don't want to push
                                   you here. If you think you can get it earlier,
                                   terrific. If you can do it by March 25th, 14 days,
                                   that's fine.

                  MR. HOLDER:      We are working very hard to make this happen
                                   as soon as possible so that there is no reason for
                                   -- we don't want to be the cause of any type of
                                   slowdown.

                  THE COURT:       Exactly.

                  MR. BANKER:      We will strive to get it before March 25th.

 [3/11/20 Hearing Transcript 77:2-80:16]

           Mr. Frankel subsequently produced pdf copies of documents falling into the categories

 identified by the Court in the March 11, 2020 ruling and thereafter appeared for his continued

 deposition on April 3, 2020. However, during the deposition Mr. Frankel refused to answer

 certain questions related to his compensation. Also, although Plaintiff testified that the dates on

 two contracts he produced were incorrect, he has refused to provide electronically-stored

 information or metadata associated with these contracts so his claims about the incorrect dates

 can be verified. Specifically, Mr. Frankel refuses to provide the following:

           1.     Compensation: Mr. Frankel refused to answer questions concerning his
                  compensation at Vision. [4/3/2020 trans. pp. 91:19—92:14]1. His newly
                  produced contract with Vision indicates Mr. Frankel was paid based on a
                  “share of profits” of the “Deposit Group” (a/k/a/ “Corporate Services



 1
   Plaintiffs will provide a copy of the 4/3/2020 deposition transcript to the Court at the 4/30/2020
 Pretrial Conference, as certain portions contain information that has been deemed “confidential”
 in discovery.


 {BC00285070:1}                                   5
Case 8:18-cv-02869-VMC-CPT Document 217 Filed 04/29/20 Page 6 of 9 PageID 4252




                  Group”)2 he started at Vision. This profit sharing is based on a formula
                  that was redacted in the agreement Mr. Frankel produced. [See Depo.
                  Ex. 40—Designated “Confidential”]3 Mr. Frankel’s compensation based
                  on Deposit Group revenue necessarily includes revenue generated by
                  Plaintiffs’ customers—whose accounts ran through the Deposit Group.
                  This is precisely the information (i.e. “whether he’s making money off the
                  clients that we contend he stole”) Plaintiffs sought through their motion.
                  [See 3/11/2020 Trans. p. 77:15-23] This information is directly relevant
                  to Plaintiffs’ damages and should not have been withheld by Mr. Frankel.

           2.     Deposit Group Calculations: Mr. Frankel produced an email string from
                  the time period when he was negotiating the terms of his agreement and
                  compensation with Vision related to “Deposit Group Calculations,” but
                  Mr. Frankel refused to testify about the Deposit Group Calculations and
                  the attachment to this email (which contains data associated with the net
                  income and gross revenue of the Deposit Group—presumably including
                  Plaintiffs’ customers) was not produced [Depo. Ex. 25; 4/3/2020 Trans.
                  pp. 18:23-20:17]. These omitted calculations concerning the revenue and
                  income of the Deposit Group upon which Mr. Frankel’s compensation is
                  based necessarily include revenues and income generated by Plaintiffs’
                  customers. This information and the attachment to the email [Depo. Ex.
                  25] is directly relevant to Plaintiffs’ damages and should not have been
                  withheld by Mr. Frankel.

           3.     Atlas Bank Consulting: Mr. Frankel also refused to answer questions
                  concerning whether he used or disclosed Plaintiff’s information in
                  connection with the work he performed and was compensated for by Atlas
                  Bank [4/3/2020 Trans. pp. 81:14—82:14]. This information is
                  discoverable, and was fair game at Mr. Frankel’s continued deposition
                  because Mr. Frankel gave no indication at his first deposition that he was
                  still performing work for and being paid by Atlas—information that only
                  came to light as a result of the new documents associated with
                  Mr. Frankel’s contract with Vision4:

                         Q:     And when you were a consultant for -- for Alpine
                                during that time that -- August 1st through
                                October 31st [2018], did you consult at other places?


 2
   The “Deposit Group” or “Corporate Services Group” is the group Mr. Frankel started and runs
 at Vision through which he stole Plaintiffs’ customers using Plaintiffs’ confidential and
 proprietary information.
 3
   Depo. Ex. 40 will be made available to the Court at the Pretrial conference on 4/3/2020, if
 necessary, because it also has been designated “confidential.”
 4
   Mr. Frankel’s contract with Vision contains a provision specifically addressing his consulting
 agreement with Atlas bank and noting the continuing nature of that agreement.


 {BC00285070:1}                                   6
Case 8:18-cv-02869-VMC-CPT Document 217 Filed 04/29/20 Page 7 of 9 PageID 4253




                         A:      I think there was a little bit of overlap yes.
                         Q:      Where at?
                         A:      For Atlas Bank Panama.
                         Q:      What did you do for them?
                         A:      I was consulting for them. Again, they had a
                                 contract to purchase a broker-dealer that I think that
                                 they executed back in September of 2017, and they
                                 were trying to get FINRA approval to consummate
                                 the purchase. They thought that a broker-dealer
                                 basically – because the firm used to self-clear. What
                                 they -- they found out, you know, about I would say
                                 45 days after I signed the agreement, they got the
                                 approval to purchase the firm. But then what they
                                 found out was FINRA told them that they needed to
                                 go through a 1017 process to self-clear. So they
                                 never consummated the purchase.

                         [8/7/19 Deposition of C. Frankel 146:25-147:12]

           4.     Electronically-stored information/Metadata/Electronic Versions of
                  Agreements: Prior to his continued deposition, Mr. Frankel produced a
                  hard copy of a draft Client Agreement between a company he incorporated
                  when he was departing Plaintiffs’ business (Securities Settlement
                  Solutions, LLC) and Vision Financial Services; which agreement on its
                  face is dated August 1, 2018. That date is significant because Mr. Frankel
                  was still working as a consultant for Plaintiffs in August 2018 and testified
                  at his first deposition that his relationship with Vision did not commence
                  until 2019. During his April 3, 2020 deposition, Mr. Frankel disputed the
                  August 1, 2018 date on the face of this agreement but did not produce any
                  transmittal email sending the draft agreement to Vision on a later date (as
                  he claims to have done) and did not produce the Client Agreement in
                  electronic form containing metadata showing when the Client Agreement
                  was created and/or modified. [4/3/2020 Trans. pp. 10:9—11:24, 12:5-
                  11]. Similarly, Mr. Frankel contested the date on the face of his signed
                  consulting agreement with Atlas Bank, but did not produce any transmittal
                  emails associated with that agreement nor the agreement in electronic
                  form with its metadata [4/3/2020 Trans. pp. 86:8—88:4].

           Plaintiffs’ counsel subsequently asked Mr. Frankel to provide the above-referenced

 documents and information. He refused.

           Rule 37(c) specifically provides a party is not allowed to use undisclosed discovery

 material in support of a motion (i.e., Doc. No. 148). “Even in the absence of a discovery order,



 {BC00285070:1}                                    7
Case 8:18-cv-02869-VMC-CPT Document 217 Filed 04/29/20 Page 8 of 9 PageID 4254




 a court may impose sanctions on a party for misconduct in discovery under its inherent power to

 manage its own affairs.” Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 106–

 07 (2d Cir. 2002) (citing DLC Management Corp. v. Town of Hyde Park, 163 F.3d 124, 135–36

 (2d Cir. 1998); Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)). “Rule 37 sanctions are

 intended to prevent unfair prejudice to the litigants and insure the integrity of the discovery

 process.” Gratton v. Great American Communications, 178 F.3d 1373, 1374 (11th Cir. 1999).

           Mr. Frankel should not be permitted to pursue a motion seeking to preclude Plaintiffs

 from offering evidence to establish their damages in this case while he simultaneously refuses to

 provide discovery concerning the damages his actions caused. This is precisely the type of

 unfair prejudice Rule 37 was designed to prevent.

                                         CONCLUSION

           WHEREFORE, Plaintiffs respectfully request the Court enter an order denying

 Mr. Frankel’s Motion in Limine (Doc 148) or, alternatively, defer ruling on Mr. Frankel’s

 Motion until he complies with this Court’s Order [Doc. 193] and provides all the aforementioned

 discovery.

 Dated: April 29, 2020.                       Respectfully submitted,

                                              /s/ Kenneth G. Turkel
                                              Kenneth G. Turkel – FBN 867233
                                              E-mail: kturkel@bajocuva.com
                                              Shane B. Vogt – FBN 257620
                                              E-mail: svogt@bajocuva.com
                                              Anthony J. Cuva – FBN 896251
                                              E-mail: acuva@bajocuva.com
                                              BAJO | CUVA | COHEN | TURKEL
                                              100 North Tampa Street, Suite 1900
                                              Tampa, Florida 33602
                                              Tel: (813) 443-2199
                                              Fax: (813) 443-2193

                                              Attorneys for Plaintiffs


 {BC00285070:1}                                  8
Case 8:18-cv-02869-VMC-CPT Document 217 Filed 04/29/20 Page 9 of 9 PageID 4255




                                 CERTIFICATION OF COUNSEL

           Pursuant to Rule 37 and Local Rule 3.01(g), Plaintiffs’ counsel conferred with Defendant

 in a good faith effort to resolve the above-referenced discovery dispute. Defendant’s counsel

 indicated that Mr. Frankel was unwilling to provide the discovery identified herein.


 Dated: April 29, 2020.                        /s/ Kenneth G. Turkel
                                               Kenneth G. Turkel – FBN 867233
                                               E-mail: kturkel@bajocuva.com
                                               Shane B. Vogt – FBN 257620
                                               E-mail: svogt@bajocuva.com
                                               Anthony J. Cuva – FBN 896251
                                               E-mail: acuva@bajocuva.com
                                               BAJO | CUVA | COHEN | TURKEL
                                               100 North Tampa Street, Suite 1900
                                               Tampa, Florida 33602
                                               Tel: (813) 443-2199
                                               Fax: (813) 443-2193

                                               Attorneys for Plaintiffs



                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 29, 2020, the foregoing document was filed with the
 Court’s CM/ECF system, which will send electronic notice to all counsel of record.
                                                      /s/ Kenneth G. Turkel
                                                      Attorney




 {BC00285070:1}                                   9
